Name: Commission Regulation (EEC) No 2211/79 of 10 October 1979 amending Regulations (EEC) No 1107/68 and (EEC) No 2496/78 with regard to the detailed rules for the granting of private storage aid for Grana Padano, Parmigiano-Reggiano and Provolone cheeses
 Type: Regulation
 Subject Matter: consumption;  distributive trades;  agricultural structures and production;  civil law;  processed agricultural produce;  trade policy
 Date Published: nan

 11 . 10 . 79 Official Journal of the European Communities No L 256/ 19 COMMISSION REGULATION (EEC) No 2211 /79 of 10 October 1979 amending Regulations (EEC) No 1107/68 and (EEC) No 2496/78 with regard to the detailed rules for the granting of private storage aid for Grana padano, Parmigiano-Reggiano and Provolone cheeses (a) Grana padano cheese must be at least nine months old and Parmigiano-Reggiano cheese at least 15 months old on the date when storage under the contract commences . Such cheese must not have been the subject of a previous storage contract nor may it come from stocks put on the market by the intervention agency ; (b) each lot of cheeses must consist of at least 100 whole cheeses ; (c) the cheeses must be indelibly stamped with : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1978 on the common organization of the market of milk and milk products ('), as last amended by Regulation (EEC) No 1761 /78 (2 ), and in particular Article 8 (5) thereof, Whereas detailed rules for the granting of private storage aid for Grana padano and Parmigiano ­ Reggiano cheeses are laid down in Articles 16 and 17 of Commission Regulation (EEC) No 1 107/68 (3 ), as last amended by Regulation (EEC) No 1 68 1 /78 (4 ) ; whereas in the light of experience and of the trend of the market it is advisable to adjust certain of these rules, in particular those relating to the level of aid , the conditions to be met with regard to the cheeses themselves , supervisory action by the intervention agency and the transmission of certain information by the Member State concerned to the Commission ; Whereas in the case of the detailed rules for the granting of private storage aid for Provolone cheese laid down in Commission Regulation (EEC) No 2496/78 (5 ), the time limit for transmission of informa ­ tion to the Commission by the Member State concerned should be extended by one day ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk products , a mark of origin , the number of the undertaking which manu ­ factured them, in the case of cheese manufactured on or after 1 January 1980 , the month of manufac ­ ture , which may be in code, a special storage mark put on the cheeses when they are taken into storage in order to distinguish them from those not covered by a storage contract ; (d) the storer must undertake :  not to alter the composition of the lot under contract during the period of the contract without the authorization of the intervention agency,  to keep stock records and to transmit every week to the intervention agency details of entries and withdrawals during the previous week . HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1107/68 is amended as follows : 1 . Articles 16 and 17 shall read as follows : 'Article 16 1 . Conclusion of storage contracts as provided for in Article 10 (2) of Regulation (EEC) No 971 /68 shall be subject to the following conditions : 2 . The storage contract must : (a ) be in writing and specify the date when storage commences ; (b) be concluded after the cheese has been put into storage but not more than 40 days from the date specified in the contract for the commencement of storage . ( ¢) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2 ) OJ No L 204, 28 . 7 . 1978 , p. 6 . ( 3 ) OJ No L 184, 29 . 7 . 1968 , £ . 29 . h) OJ No L 193 , 18 . 7 . 1978 , p. 13 . ( 5 ) OJ No L 300 , 27 , 10 . 1978 , p . 24 . No L 256/20 Official Journal of the European Communities 11 . 10 . 79 Article 1 7 1 . The amount of private storage aid for cheese shall be as follows : It shall in particular take steps to enable cheeses covered by storage contracts to be rapidly identi ­ fied within storage depots . (a) 1.91 ECU per tonne per day for Grana padano ; (b) 2 ECU per tonne per day for Parmigiano Reggiano. 2 . The aid shall be granted for a period of more than 90 days but not more than : (a) in the case of Grano padano, 180 days ; Article 17b The Member State shall notify the Commission not later than Wednesday of each week : (a) of the quantities of cheese covered by storage contracts during the previous week ; (b) of any quantities for which the authorization referred to in the first indent of Article 16 ( 1 ) (e) has been granted.' (b) in the case of Parmigiano-Reggiano, 365 days. The duration of storage shall be reckoned from its date of commencement as specified in the contract until the day of withdrawal . 3 . The amount of aid in ECU applicable in respect of the storage contract shall be that appli ­ cable on the first day of storage under the contract. Amounts expressed in ECU shall be converted into national currency at the rate applicable on the last day of storage for which there is entitlement to aid . 4 . The aid shall be paid within 90 days from the last day of storage for which there is entitlement to aid .' 2 . Articles 17a and 17b as follows shall be inserted : Article 17a The intervention agency shall take whatever measures are necessary to ensure that the lots under contract are adequately supervised . Article 2 Regulation (EEC) No 2496/78 is amended as follows : In Article 6 the word 'Tuesday' is replaced by 'Wednesday'. Article 3 This Regulation shall enter into force on 1 November 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 October 1979 . For the Commission Finn GUNDELACH Vice-President *